DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on January 18, 2022 is acknowledged.  Accordingly, claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodie et al. US 5,913,369.

a first member (cylinder portion of actuator 22) configured to rigidly couple to a frame 104 of an agricultural apparatus 100; and
a second member 14 configured to rigidly couple to a plurality of tubular components 12 of a product distribution system (Figures 1-2a and 4-7) of the agricultural apparatus 100;
wherein the first member (cylinder portion of actuator 22) and the second member 14 are configured to engage with one another to form to some degree a sliding interface that enables the plurality of tubular components 12 to necessarily to some degree move along a vertical axis relative to the frame 104 as the agricultural apparatus 100 moves in a direction of travel through a field, necessarily due to the arrangement of the members set forth supra.
As to claim 2, the sliding interface is necessarily configured to some degree to block movement of the plurality of tubular components 12 along a lateral axis relative to the frame 104 as the agricultural apparatus 100 moves in the direction of travel through the field, necessarily due to the arrangement of the members set forth supra.
Regarding claim 3, the sliding interface is necessarily configured to some degree to block movement of the plurality of tubular components 12 along a longitudinal axis relative to the frame 104 as the agricultural apparatus 100 moves in the direction of travel through the field, necessarily due to the arrangement of the members set forth supra.
With respect to claim 4, the first member (cylinder portion of actuator 22) necessarily comprises a rod and the second member 14 necessarily comprises a sleeve configured to receive the rod, or the second member 14 necessarily comprises the rod and the first member (cylinder 
As to claim 5, a bearing (the friction-bearing point of contact of the sliding portion of actuator 22 within the cylinder) is necessarily to some degree positioned radially between the first member (cylinder portion of actuator 22) and the second member 14, necessarily due to the arrangement of the members set forth supra.
Regarding claim 6, at least one crossbar (surface of 14) is configured to support and to rigidly couple to the plurality of tubular components 12.
With respect to claim 7, the second member 14 is rigidly coupled to the plurality of tubular components 12 via the at least one crossbar (surface of 14).
As to claim 8, a stop (housing for cylinder of actuator 22 that functions to necessarily stop the cylinder portion of actuator 22) is necessarily configured to limit a distance of travel of the second member 14 relative to the first member (cylinder portion of actuator 22) along the vertical axis, necessarily due to the arrangement of the members set forth supra.
Regarding claim 9, a bracket 24,62 is configured to rigidly couple to the frame 104, wherein the first member (cylinder portion of actuator 22) is rigidly coupled to the frame 104 via the bracket 24,62, necessarily due to the arrangement of the members set forth supra.

Double Patenting
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13 and 14 of copending Application No. 16/569,283 (reference application).  Although the claims at issue are not identical, they are not patentably the claims recite substantially similar structure, features or steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2018/203157 A1 and CN 110178493 A disclose various distribution systems that could have been applied as art but have not been to avoid undue multiplicity of art rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



February 11, 2022